Case 1:19-cv-00689-NRB Document 35-17 Filed 04/22/19 Page 1 of 3

EXHIBIT N

Vuiie%$-Cv-OO€SQ-NRB Document35-17 Filed 04/22/19 Page20f3
Press Release

View the Future‘“

Vuzix Announces Closing of Above
l\/[arket $30,0()0,000 Offering

ROCHESTER, N.Y., January 29, 2018 /PRNewswire/ -- Vuzix® Corporation (VUZ|), a supplier of Smart Glasses
and Augmented Reality (AR) products in the consumer and enterprise markets, today announced that it
closed the previously announced US$30.0 million registered direct offering on January 26, 2018. The
company entered into agreements on January 24, 2018 relating to the sale of 3,000,000 shares of its
common stock at an offering price of $10.00 per share together with a 40% one-year warrant to purchase
an aggregate 1,200,000 shares of its common stock at $10.00 per share, which will be immediately
exercisable for a period of one year. The gross proceeds from the offering were $30,000,000 before
deducting commissions and estimated offering expenses. Chardan acted as the lead placement agent for
this transaction and l\/laxim Group LLC acted as a co-placement agent for this transaction The company has
filed a prospectus with the Securities and Exchange Commission, which can be viewed at
https://ir.vuzix.com/all-sec-filings/content/OOOl144204-18-003905/tv484137 424b5.htm.

The Company estimates the net proceeds from this offering are approximately $28.4 million, after
deducting placement agent fees and estimated offering expenses payable. As noted earlier, the Company
intends to use the net proceeds from the offering for general corporate purposes, including expanding its
product offering and the commercial launch of its Blade Smart Glasses, featuring its proprietary waveguide
technology products and for general working capital purposes.

"We believe the success of this offering by institutional investors represents their confidence in our future,
as the adoption of wearable technology in the workplace and consumer sector continues to gain steam,"
said Paul Travers, President and Chief Executive Officer at Vuzix. "With the new funds, we have significantly
improved our balance sheet, which gives us tremendous financial flexibility to continue to advance our new
Blade Smart Glasses and waveguide technologies and be a stronger supplier to potential OEl\/ls. |n response
to organic demand from consumers and enterprise customers alike We expect to begin ramping production
of the Vuzix Blade by end of the first quarter putting the company in position to deliver in volume beginning
in the second quarter of 2018."

This press release does not constitute an offer to se|l, or the solicitation of an offer to buy, any securities
described herein, nor will there be any sale of these securities in any state or other jurisdiction in which
such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities
laws of any such state orjurisdiction.

About Vuzix Corporation

Vuzix is a leading supplier of Smart-Gl-asses and Augmented Reality (AR) technologies and products for
the consumer and enterprise markets. The Company's products include personal display and Wearable
computing devices that offer users a portable high-quality viewing experience, provide solutions for
mobility, wearable displays and virtual and augmented reality. Vuzix holds 59 patents and 42
additional patents pending and numerous IP licenses in the Video Eyewear field. The Company has won
Consumer Electronics Show (or CES] awards for innovation for the years 2005 to 2018 and several
wireless technology innovation awards among others. Founded in 1997, Vuzix is a public company
(NASDAQ: VUZI) with offices in Rochester, NY, Oxford, UK and Tokyo, lapan.

'Q-Cv-OOGSQ-NRB Document35-17 Filed 04/22/19 Page30f3

VUZS'€ Press Release

View the Future"

Forward-Looking Statements Disclaimer

Certain statements contained in this news release are "forward-looking statements" within the meaning of
the Securities Litigation Reform Act of 1995 and applicable Canadian securities laws. Forward looking
statements contained in this release relate to the new Blade 3000 Smart Glasses, our latest waveguides,
their technological advancements and proposed features, potential OEi\/l opportunities, use of proceeds,
capital needs, and among other things, the Company's leadership in the Smart Glasses and AR display
industry. They are generally identified by words such as "believes,“ "may," "expects," "anticipates," "should"
and similar expressions. Readers should not place undue reliance on such forward-looking statements,
which are based upon the Company's beliefs and assumptions as of the date of this release. The Company's
actual results could differ materially due to risk factors and other items described in more detail in the "Risk
Factors" section of the Company's Annual Reports and l\/lD&A filed with the United States Securities and
Exchange Commission and applicable Canadian securities regulators (copies of which may be obtained at
Www.sedar.com or www.sec.gov). Subsequent events and developments may cause these forward-looking
statements to change. The Company specifically disclaims any obligation or intention to update or revise
these forward-looking statements as a result of changed events or circumstances that occur after the date
of this release, except as required by applicable |aw.

For further information:

Media and Investor Relations Contact:

Matt Margolis, Director of Corporate Communications and Investor Relations, Vuzix Corporation
matt_margolis@vuzix.com Tel: (585] 359-5952

Andrew Haag, Managing Partner, IRTH Communications
vuzi@irthcommunications.com Tel: (866) 976-4784

Vuzix Corporation, 25 Hendrix Road, Suite A, West Henrietta, NY 14586 USA,
Investor lnformation - IR@vuziX.com Www.vuzix.com

